               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

JESSIE FARMER,

     Plaintiff,

v.                                  CIVIL ACTION NO. 1:16-00282

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

     Defendant.


                  MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Dwane L. Tinsley for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).   Magistrate Judge Tinsley submitted to the

court his Findings and Recommendation (“PF&R”) on February 28,

2017, in which he recommended that the court grant defendant’s

motion to dismiss, deny plaintiff’s brief in opposition to the

motion to dismiss, dismiss this action, and remove the matter

from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

plaintiff was allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Tinsley's

Findings and Recommendation.   The failure of any party to file

such objections within the time allowed constitutes a waiver of

such party's right to a de novo review by this court.   Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).
        On March 13, 2017, plaintiff filed objections to the

PF&R.   (ECF No. 13).   With respect to those objections, the court

has conducted a de novo review.

                              Background

        Pursuant to the Social Security Act (“the Act”), a

claimant may obtain review of a final decision of the

Commissioner “by a civil action commenced within sixty days after

the mailing to him of notice of such decision or within such

further time as the Commissioner of Social Security may allow.”

42 U.S.C. § 405(g).     The regulations under the Act provide more

specifically that a civil action must be

        instituted within 60 days after the Appeals
        Council's notice of denial of request for review
        of the [ALJ's] decision or notice of the decision
        by the Appeals Council is received by the
        individual . . ., except that this time may be
        extended by the Appeals Council upon a showing of
        good cause.

20 C.F.R. § 422.210(c).    The Regulations further specify that

“the date of receipt of [the notice] . . . shall be presumed to

be 5 days after the date of such notice, unless there is a

reasonable showing to the contrary.”       Id.   “If the plaintiff

successfully rebuts the presumption, the burden shifts to the

Commissioner to show that the plaintiff received actual notice of

the Commissioner's decision more than sixty days prior to filing

the complaint in district court.”      McMahan v. Barnhart, 377 F.




                                   2
Supp. 2d 534, 535 (W.D. Va. 2005) (citing Matsibekker v. Heckler,

738 F.2d 79, 81 (2nd Cir. 1984)).

        In the instant case, the notice of decision was mailed to

plaintiff and his counsel on October 30, 2015.   See ECF 8-1

(Declaration of Kathie Hartt).   According to Ms. Hartt, “[o]n

October 30, 2015, the Appeals Council sent, by mail addressed to

plaintiff at 740 Mt Horeb Rd, Princeton, WV 24739, with a copy to

the representative, notice of its action on the plaintiff’s

request for review and of the right to commence a civil action

within sixty (60) days from the date of receipt.”   Id. at p.3;

see also Exhibit 2 to Hartt’s Declaration (ECF No. 8-1 at pp. 22-

25).   Therefore, according to the foregoing and as noted in the

PF&R, plaintiff was presumed to have received the Notice of

Decision no later than November 4, 2015.

                            Discussion

A.   Receipt of Notice

        Plaintiff contends that he successfully rebutted the

presumption that the Notice of Decision was received on or before

November 4, 2015, and that Magistrate Judge Tinsley erred in

failing to explicitly find that he had.    See ECF No. 13 at 2.

According to plaintiff,

           As indicated, plaintiff concedes that [the]
        complaint in this matter was not filed within the
        required 60 day period. However, the magistrate’s
        proposed findings and recommendations are not
        clear as to the magistrate’s conclusions
        concerning the appropriate deadline for filing, a

                                 3
        matter which has potential impact on the issue of
        equitable tolling.

           Plaintiff set forth, in detail, the procedural
        history of the case in his Memorandum in
        Opposition to the Motion to Dismiss. That history
        included the receipt of the Appeals Council’s
        decision outside of the five day period presumed
        for receipt of such notice. The date of receipt
        established by the affidavit attached to
        plaintiff’s memorandum, extends the 60 day period
        following actual receipt to January 8, 2016. This
        would place the date of filing of the complaint,
        which was filed on January 13, 2016, 5 days after
        the filing deadline.

Id.   No doubt Magistrate Judge Tinsley was not concerned with

expressly determining whether plaintiff had rebutted the five-day

presumption because, as plaintiff concedes, his complaint was

untimely even if the presumption was rebutted.

        Plaintiff argues that the Notice of Decision was not

received until November 9, 2015.       As evidence in support of that

argument, plaintiff has offered the affidavit of Miranda

McPherson, a legal assistant for plaintiff’s counsel.      See ECF

No. 10-2.   In her affidavit, Ms. McPherson states that “I have

reviewed the Notice of the Appeals Council Action in the matter

of Jessie Farmer, SS #: . . . Dated October 30, 2015.      The date

stamp applied to the back of that document, as part of my regular

practice, shows a date of November 9, 2015.      Which indicates to

me that that document was retrieved from our Post Office Box on

November 9, 2015.”   Id. at ¶ 5.




                                   4
       Ms. McPherson’s affidavit is insufficient to rebut the

five-day presumption.   First, it only addresses counsel’s receipt

of the notice; it says absolutely nothing about when plaintiff

received the Notice of Decision.       The “majority” view is that it

is “`the non-receipt by the claimant, not the claimant’s

attorney, [that] controls the five-day presumption.’”      Parker v.

Colvin, Civil Action No. 2:15cv533, 2017 WL 626750, *6 (E.D. Va.

Feb. 14, 2017) (quoting Ashcraft v. Astrue, No. 5:11cv144, 2012

WL 1231789, *3 (W.D. Ky. Apr. 12, 2012)).      In Ashcraft, the court

found that plaintiff failed to rebut the presumption when

plaintiff remained silent on her receipt of the notice of

decision, but instead submitted exhibits documenting the date of

her attorney’s receipt.   See Ashcraft, 2012 WL 1231789, at *3.

As noted above, Ashcraft represents the majority view.       See,

e.g., Flores v. Sullivan, 945 F.2d 109, 111-12 (5th Cir. 1991)

(“Both the statute and the regulations pinpoint receipt by the

individual claimant, instead of by his representative, as the

event that starts the sixty days.”); Franks v. Apfel, No. 98-

15948, 185 F.3d 866, 1999 WL 362901, *1 (9th Cir. May 20, 1999)

(“Franks argues that his appeal was timely because it was filed

within 60 days of his attorney’s receipt of the Commissioner’s

notification.   However, the statute plainly and unambiguously

calculate[s] the date as running from notice to the claimant, not

the claimant’s attorney.”) (emphasis in original); Arrington-


                                   5
Andrews v. Commissioner of Social Security, Civil Action No. 15-

10519, 2015 WL 6082424, *4 (E.D. Mich. Aug. 25, 2015) (“[I]t is

the non-receipt by the claimant—not the claimant’s attorney—that

controls the five-day presumption.”); Salter v. Colvin, No. 4:12-

cv-888, 2014 WL 1280269, *5 (N.D. Ohio Mar. 27, 2014) (“No

circuit that has addressed the issue has stated that receipt of

notice by the claimant’s attorney can wholly replace receipt by

the claimant herself.”); Jerry v. Commissioner of Social

Security, Civil Action No. 13-12065, 2013 WL 11267913, *1 (E.D.

Mich. Sept. 13, 2013) (“[T]he prevailing precedent in this

Circuit and in other circuits is that the 60-day statute of

limitations began to run after Jerry received the denial

notification, not after [counsel] received it.”) (emphasis in

original).

         Furthermore, even if receipt of notice by a plaintiff’s

attorney could wholly replace receipt by the claimant himself,

Farmer still fails to rebut the presumption.1   The McPherson

declaration merely says that the notice was retrieved from a post


     1
       Absent a directive from the United States Court of Appeals
for the Fourth Circuit to the contrary, the court is persuaded by
the line of “cases holding that, when both the claimant and the
attorney receive notice, it is the earlier of the two that
triggers the time to file a complaint with the district court.”
Chamberlain v. Colvin, Cause No. 4:15-CV-31-PRC, 2016 WL 2609578,
*3 (N.D. Ind. May 5, 2016) (holding that plaintiff failed to
rebut the five-day presumption where evidence was offered that
attorney did not receive the notice within the five-day period
but where there was “no attempt by Plaintiff to show that she
herself did not receive the Notice of Appeals Council Action
within five days of its mailing”).

                                 6
office box on November 9, 2015.   The declaration does not address

the law firm’s practice for retrieving mail from the post office,

in particular, how often the mail is collected.   While it may be

that the notice was not delivered to counsel’s post office box

until November 9, 2015, it is also possible that the notice was

delivered to the post office box by November 4, 2015, and that it

was not retrieved from counsel’s law firm until later.

McPherson’s declaration does not answer that question and,

therefore, Farmer has not made a “reasonable showing” of late

receipt.   See, e.g., Johnston v. Berryhill, Civil Action No.

1:17CV15, 2018 WL 3032668, *2 (N.D.W. Va. June 19, 2018) (holding

that five-day presumption was not rebutted where plaintiff did

“not contend that delivery of the notice was delayed, but rather

claim[ed] that he did not actually review the notice until

December 23, 2016, when he returned from a trip to Bucharest,

Romania, and reviewed his mail” because “60-day statute of

limitations begins to run when the Commissioner’s notice was

delivered to the address that he provided, not when he decided to

review his mail”); Hicks v. Berryhill, Civil Action No. 7:16-CV-

293, 2017 WL 4833512, *2 (W.D. Va. Aug. 22, 2017) (holding that

“whether receipt by the claimant or receipt by [plaintiff]’s

counsel controls here, both Hicks and her counsel have failed to

provide affirmative evidence that they received the letter late”

where only evidence regarding receipt was plaintiff’s phone call


                                  7
to counsel that her appeal had been denied five days after

presumptive date passed because “[i]t is just as likely that

Hicks received the unfavorable decision late as it is likely that

she simply delayed calling counsel to inform him that she

received the decision”); Alam v. Astrue, No. C 07-01311 CRB, 2008

WL 2397421, at *2 (N.D. Cal. June 10, 2008) (rejecting

plaintiff’s argument that he did not receive notice until he

returned from a six-month trip to Bangladesh and reviewed his

mail because “[t]he time limitation does not begin to run when a

claimant chooses to read the notice; it begins to run when it is

received, that is, delivered to the address provided by the

plaintiff.”).

        Farmer’s objection to the lack of a finding that he has

rebutted the five-day presumption is OVERRULED.

B.   Equitable Tolling

        As noted above, plaintiff concedes that his complaint was

not filed within the requisite sixty-five days.   According to

Farmer, Magistrate Judge Tinsely erred in failing to recommend

that the court excuse his late filing.   See ECF No. 13 at 2

(“Plaintiff’s principal objection is to the recommended finding

that the requirements for equitable tolling were not met, and

thus the doctrine should not apply.”).

        The Supreme Court has held that § 405(g) is a statute of

limitations subject to equitable tolling.   See Bowen v. City of


                                8
New York, 476 U.S. 467, 481 (1986)(holding that equitable tolling

applies where the government's “secretive conduct prevents

plaintiffs from knowing of a violation of right.”); Middleton v.

Colvin, C/A No. 8:15-cv-00299-BHH-JDA, 2015 WL 5916209, at *2

(D.S.C. Oct. 8, 2015) (“The 60–day requirement is not

jurisdictional and is subject to equitable tolling. . . .

However, equitable tolling must be justified by exceptional

circumstances.”) (internal citations omitted); Hopkins v. Colvin,

Civil Action No. 6:12-CV-2973-RBH, 2014 WL 4231257, at *1 (D.S.C.

Aug. 26, 2014) (“[E]quitable tolling may apply if exceptional

circumstances are shown.” (internal citations omitted)).     The

Fourth Circuit has approved of equitable tolling where the

Secretary of Health and Human Services had a secretive policy of

nonacquiesence with the law of the circuit.   See Hyatt v.

Heckler, 807 F.2d 376, 380–81 (4th Cir. 1986).

       One court recently explained the circumstances justifying

equitable tolling the context of § 405(g):

               Turning to those traditional equitable
       principles, the Supreme Court has held that they
       “do not extend to what is at best a garden variety
       claim of excusable neglect.” Irwin v. Dept of
       Veterans Affairs, 498 U.S. 98 (1990) (holding that
       equitable tolling did not apply where petitioner's
       lawyer was absent from the office when the EEOC
       notice was received). The Fourth Circuit has held
       that “a mistake by a party's counsel in
       interpreting a statute of limitations does not
       present the extraordinary circumstance beyond the
       party's control where equity should step in to
       give the party the benefit of his erroneous
       understanding.” Harris v. Hutchinson, 209 F.3d

                                9
         325, 331 (4th Cir. 2000) (applying the holding to
         a federal habeas petition).

                 More particularly, the Fourth Circuit has
         held that under the extraordinary circumstances
         test, a litigant is only entitled to equitable
         tolling where he presents: “(1) extraordinary
         circumstances, (2) beyond his control or external
         to his own conduct, (3) that prevented him from
         filing on time.” Rouse v. Lee, 339 F.3d 238, 246
         (4th Cir. 2003).

Peeler v. Colvin, DOCKET NO. 3:16-cv-00545-MOC-DLH, 2017 WL

64747, *2 (W.D.N.C. Jan. 5, 2017).    Furthermore, “though the

limitations period may operate to an individual claimant’s

detriment, it benefits claimants collectively by preventing a

systemic logjam from late-filed claims.”   Bowen v. Astrue, Civil

Action No. 3:12-cv-00312-JAG, 2013 WL 2182306, *5 (E.D. Va. May

20, 2013).

         Plaintiff admits that his complaint was untimely even had

his challenge to the five-day presumption been successful.    He

also admits that he never sought an extension of time to file his

complaint.   Plaintiff further acknowledges that the rules of this

court required that the complaint be filed electronically and,

had he complied with that rule, his complaint would have been

filed on January 5, 2016.2   Rather, plaintiff argues that the

court should excuse his mistake and find that the complaint was

timely filed because it was mailed on January 5, 2016, and “that

     2
       The PF&R noted that, under the five-day presumption,
plaintiff’s complaint had to be filed on or before January 4,
2016. See ECF No. 12 at 4 n.1. Therefore, as of January 5,
2016, plaintiff was already outside the statute of limitations.

                                 10
the mail delivery time between Princeton and Bluefield, West

Virginia, was inordinately long for no apparent reason.”     ECF No.

12 at 4 n.1.

       Notwithstanding plaintiff’s assertion to the contrary, a

review of the record provides the reason for the delay between

the mailing of the complaint on January 5, 2016, and its filing

on January 13, 2016.   Counsel for plaintiff mailed the complaint

to the wrong place.    The record shows that the complaint was

“received” by the Social Security Administration in Bluefield,

West Virginia on January 6, 2016.     ECF No. 2-1 at 1.   Whereupon,

after apparently figuring out that complaint should have been

sent to the Clerk of this court as evidenced by the cover letter

accompanying the complaint, see id., on January 11, 2016, the

Social Security Administration forwarded the complaint to the

Clerk for filing.   See id. at 2.     Therefore, the delay, which

counsel argues should justify application of equitable tolling

herein, is wholly attributable to counsel’s errors.

       These are not the types of circumstances which would

justify equitable tolling.    Plaintiff’s excuse for his untimely

filing is a “garden variety claim of excusable neglect” and does

not present the rare case triggering application of equitable

tolling.   Reeves v. Colvin, No. 6:12-cv-00027, 2014 WL 2573049,

*3 (W.D. Va. Jun. 9, 2014).   Accordingly, plaintiff’s objection




                                 11
to the PF&R that the court should apply the doctrine of equitable

tolling to excuse his late filing is OVERRULED.

                           Conclusion

       Based upon the foregoing, the court adopts the Findings

and Recommendations of Magistrate Judge Tinsley as follows:

       1.      Defendant’s motion to dismiss is GRANTED;

       2.      Plaintiff’s brief in opposition to the motion to

               dismiss is DENIED;

       3.      The case is DISMISSED; and

       4.      The Clerk is directed to remove the case from the

               court’s docket.

       The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

       IT IS SO ORDERED this 24th of October, 2018.

                                      ENTER:


                                      David A. Faber
                                      Senior United States District Judge




                                 12
